Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on FormS-8 (Nos. 333-105382, 333-146017 and 333-162734) and the Registration Statement on FormS-3 (No. 333-137575) of Lifetime Brands, Inc. of our reports dated March 11, 2011, with respect to the consolidated financial statements and schedule of Lifetime Brands, Inc., and the effectiveness of internal control over financial reporting of Lifetime Brands, Inc. included in this Annual Report (Form 10-K) for the year ended December31, 2010. /s/ ERNST & YOUNG LLP Jericho, New York March 11, 2011
